 In the Matter of REPUBLIC STEEL CORPORATION,EMPLOYERandUNITEDSTEELWORKERS OF AMERICA(CIO),PETITIONERCase No. 8-R-0333.-Decided February 11, 1947Messrs. George R. Rauschenberg, E. J. Magee,andEdward Mandry,all of Cleveland, Ohio, for the Employer.Messrs. Owen DixonandJoseph Kanecki,both of Cleveland, Ohio,for the Petitioner.Mr. A. Swmner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Cleve-land, Ohio, on September 23, 1946, before John A. Hull, hearingofficer.The hearing officer's rulings niade at the hearing are free fromprejudicial error and are hereby affirmed.The Employer's motion todismiss is denied for reasons hereinafter stated.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERRepublic Steel Corporation, a New Jersey corporation with itsprincipal offices in Cleveland, Ohio, is engaged in the manufacture,sale,and distribution of iron and steel products at numerous Nation-wide plants, including one known as the 98-inch Strip Mill, ClevelandDistrict, located at Cleveland, Ohio, the only plant involved in thisproceeding.The Employer currently uses at each of its plants in-cluding the 98-inch Strip Mill, Cleveland, District, substantial ton-nages of raw materials which are obtained from points outside theStates wlierein are located the plants at which such material is used.Substantial tonnages of finished products are currently shipped fromeach of the said plants to points in States.other than those in whichsuch plants are located.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.72 N L.P B, No. S8525 526DECISIONS OF NATIONAL LABOR RELATIONS BOARD11.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congress ofIndustrialOrganizations, claiming to represent employees of theEmployer.III.THEQUESTION CONCEPNINGREPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of certain clerical employees of the Eni-ployer until the Petitioner has been certified by the Board in an appro-priate unit.The Employer contends that theBoardhas no jurisdiction to enter-tain the present proceeding upon the grounds:(1) that the employeesconcerned are representatives of management; and (2) that the Peti-tioner is the same labor organization which represents the Employer'sproduction and maintenance employees at the plant involved herein.Since it appears that the employees sought to be represented by thePetitioner are for the most part ordinary clerical employees withoutsupervisory or managerial functions,the Employer's contention thatsuch employees are representatives of management and beyond -thejurisdiction of the Board, is without mnerit.The further contentionof the Employer that the Board is without jurisdiction by reason of thefact that the Petitioner presently represents the productionand main-tenance employees at the plant herein concerned,is equally withoutmerit.We findthat a question affecting commerce has arisen concerningthe representation of employees of the Employer,within the meaningof Section9(c) and Section 2(6) and(7) of the Act.IV.THIN APPROPRIATE UNITThe Petitioner seeks a unit of factory and office clerical employeesemployed at the Employer's 98-inch Strip Mill, Cleveland District.The Employer contends that the unit sought is inappropriate upon theground that all the employees in such unit-. are either supervisory orconfidential employees.The employees included in the unit sought bythe Petitioner will be considered from the point of view of their rela-tions to the several departments in which they are presently employed.Production Control DepartmentOf the employees in this department, the Petitioner agrees that thesuperintendent of production and control and the latter's chief clerkshould be excluded from the unit as supervisory employees.ThePetitioner would, however, include in the unit all other employees in REPUBLIC STEEL CORPORATION527this departmment.The Employer contends : (1) that the employees incertain of the requested classifications should be excluded as super-visory ; 1 and (2) that 11 of the remaining employees in this departmentshould be excluded as confidential employees.With respect to the supervisory status of the employees in the classi-fications referred to by the Employer, the record discloses that, whilesuch employees cannot actually hire or discharge, they neverthelessare authorized to recommend changes in the status of employees undertheir supervision and have on a number of occasions effectively exer-cised such authority.Moreover, although it appears that in certain.instances their recommendations are subject to further investigationby higher management officials, we find that such employees are super-visory employees within the meaning of our usual definition, since therecord does not establish that such investigations supersede or detractfrom the efficacy of their recommendations as a determinative factorin action taken by the Employer.2We shall, accordingly, excludethem from the unit hereinafter found appropriate.As regards the remaining employees in this department, it appearsthat, aside from the'stenographer to the superintendent of productionand control who exercises managerial functions with respect to laborrelations, the other employees perform ordinary clerical duties.While the latter have access to certain business information consideredconfidential by the Employer, the evidence discloses that such employ-ees do not themselves exercise managerial functions with respect tolabor relations, or act in a confidential capacity to management officialswho are authorized to formulate or effectively determine managerialpolicies.Accordingly, we find that the employees in question are notconfidential employees within the meaning of our usual definition.;We shall, therefore, include such employees, other than the stenog-rapher to the superintendent of production and control, in the unitlhereiilafter found appropriate.Metallurgical DepartmentThe Petitioner and the Employer agree that from among the em-ployees in this department, the assistant chief metallurgist, the metal-lurgist general, the metallurgical foreman, the chief inspector, andthe foremen in the hot and cold strip divisions, should be excluded assupervisory employees.The Petitioner would include in its unit thereuanung employees in this department.The Employer contendsthat such employees should be excluded as confidential employees.leader, plainer, service and expeditor, chief schedule, assistant chief schedule, chithiller,assistant chief hiller, and chief clear iticeito2See11attc) of Doughnut Con potation of America,66 N L R P, 1231,Matte of The Elect. it, Coot, oiler ,C 31anataetminq Conipunmj,69 N L R B 12427 t 12-12-47-vox 7235 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe employees in question consist of those in the classifications ofstenographer to the assistant chief metallurgist, mill metallurgicalclerk, and clerks to the foremen in the hot and cold strip divisions,respectively.While it appears that certain members of this grouphandle correspondence relating to customers' complaints, or otherwisehave access to business information considered confidential by theEmployer, there is nothing in the record to indicate that they act asconfidential secretaries to management officials who are authorized toformulate or effectively determine management policy.Accordingly,we shall include them within the unit.Operating DepartmentsWith respect to employees in these departments, the Petitionerand the Employer agree that certain employees therein should beexcluded as supervisory employees.4However, the Petitioner and theEmployer disagree with regard to the remaining employees consisting,with exception of the clerk to the mill superintendent,' of the clerksand assistant clerks to the heads of the various operating divisions.While it appears that these employees have access to the files andhandle the correspondence of the various department heads, par-ticularly with respect to the subject of grievances, the departmentheads do not themselves determine the policies of the employer otherthan to administer in their departments the policies as establishedby the Employer's industrial relations department.Accordingly, inthe absence of evidence that the department heads have substanfialmanagerial functions in regard to labor relations, we find that theclerical employees who act as secretaries to the heads of such depart-ments are not confidential employees within the meaning of our defini-tion thereof."We shall, therefore, include such employees, with theexception of the clerk to the mill superintendent, within the unit here-inafter found appropriate.Accounting DepartmentThe Petitioner is in agreement with the Employer that the chiefproduction clerk in this department is a supervisory employee andshould be excluded from the unit.The Petitioner also is agreeable tothe exclusion of employees in the classification of weigher, since they-tie included in the production and maintenance unit now represented7`he classifications excluded by agreement are as follows : superintendent and assistantsuperintendent of the mill,superintendent of the hot mill, superintendent of the hot millfinishing,superintendent of the cold mill, master mechanic,chief electrician,foremanof the roll shop,stocker foreman and foreman BA.5The mill superintendent has substantial managerial duties withrespect to laborI (,Ii I ionsfootnote 8, supra REPUBLIC STEEL CORPORATION529by the Petitioner.The latter would, however, include all the re-maining employees in this department in the present unit of clericalemployees.The Employer contends that all such employees shouldbe excluded therefrom as confidential employees and that employeesin the classification of assistant chief clerk should also be excludedas supervisory employees.With respect to the confidential aspect of the Employer's contention,the evidence reveals that the production clerks, while concerned withbusiness costs of the Employer, have nothing to do with labor relationsand apparently do not act in a confidential capacity to any official withauthority to formulate or effectively determine management policies.Accordingly, we find that they are not confidential employees withinthe meaning of our definition.As regards the further contention of the Employer that assistantchief production clerks should be excluded as supervisory employees,it appears that such employees have authority, which they have exer-cised effectively, to recommend changes in status of employees tindertheir supervision.Accordingly, we find that assistant chief pro-duction clerks are supervisory employees and we shall exclude themfrom the unit.We shall, however, include therein the other account-ing employees not otherwise ineligible as supervisory employees ormembers of other bargaining units.Clock HouseIn this department, which is a subdivision of the accounting depart-ment considered above, the Petitioner seeks to include all employeeslocated therein, which comprise employees in the classification ofclock house clerk and chief clock house clerk.The Employer contendsthat, since the clock house clerks check time records for pay-roll pur-poses, they are confidential employees.The Employer also contendsthat the chief clock house clerk should be excluded as a supervisoryemployee.With respect to the Employer's contention as regards theconfidential status of such employees, we find, in the absence of anyconfidential duties with respect to labor relations on the part of clockhouse employees, and in accord with the principles set forth above, thatsuch employees are not confidential within the meaning of our usualdefinition.On the other hand, since it appears that the chief clockhouse clerk has authority to recommend and has on occasion effectivelyrecommended changes in status of employees under his supervision,we find that he is a supervisory employee and shall exclude him fromthe unit.We find that all factory and office clerical employees of the Employerat its 98-inch Strip Mill, Cleveland District, Cleveland, Ohio, exclud-ing employees in the production control department in the classifica- 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of superintendent of production control, chief clerk, dispatchleader, planner, service and expeditor, chief scheduler, assistant chiefscheduler, chief biller, assistant chief biller, chief clerk inventory, andstenographer to the superintendent of production control ; employees inthe metallurgical department in the classification of assistant chief met-allurgist, metallurgist general, metallurgical foreman, chief inspector,foreman hot strip and foreman cold strip; employees in the operatingdepartments in the classifications of superintendent and assistantsuperintendent of the mill, superintendent of the hot mill, superintend-ent of the hot mill finishing, superintendent of the cold mill, mastermechanic, chief electrician, foreman of the roll shop, stocker foreman,and foreman BA, and superintendent's clerk to the superintendent ofthe mill; employees in the accounting department in the classificationsof chief production clerk, assistant chief production clerk, andweigher; employees in the clock house division of the accounting de-partment in the classification of chief clock house clerk; and all othersupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Republic Steel Corporation,Cleve-land, Ohio,an election by secret ballot shall be conducted as early aspossible,but not later than thirty(30) days from the date of thisDirection,under the direction and supervision of the Regional Direc-tor for the Eighth Region,acting in this inattei as agent for theNationalLabor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction,including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off,and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election,to determine whether or not they desire to berepresented by United Steelworkers of America(CIO), for the pur-poses of collective bargaining.MR. JAMES J. REYNOLDS, JR., took not part in the consideration of theabove Decision and Direction of Election.